Citation Nr: 1439646	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  14-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for chronic adjustment disorder with depressed mood.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini





INTRODUCTION

The Veteran had active military service from December 1983 to July 2004.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal was processed using the Virtual VA and the VBMS paperless claims processing systems.  

Of note, in a September 2011 rating decision, the RO granted an increased rating to 20 percent for lumbar strain, an increased rating to 10 percent for patellofemoral syndrome status post partial tear of the lateral head of gastrocnemius of the right knee, and also granted a separate 10 percent disability for instability of the right knee.  In the same rating decision the RO denied compensable ratings for bilateral hearing loss and for a residual scar of the left ankle.  The Veteran filed a notice of disagreement (NOD) in October 2011 as to these issues.  In a subsequent August 2012 letter, the Veteran withdrew his NOD except to his claim for a rating higher than 20 percent for lumbar strain.  Thereafter, in October 2013, the RO issued the Veteran a statement of the case (SOC) as to this issue.  A review of the claims folders does appear to reflect that the Veteran has submitted a timely VA Form 9 (Appeal to Board of Veterans' Appeals) or any document that could be construed as a timely substantive appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran appealed the above noted January 2013 rating decision granting an initial rating of 30 percent for chronic adjustment disorder with depressed mood.  The RO issued the Veteran an SOC in February 2014.  Later that same month, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue.  The Veteran also checked the box on the VA Form 9 indicating that he wished a Board videoconference hearing.  A review of the claims folders does not reflect that the Veteran has been scheduled for his Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his behalf, expresses a desire to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and his attorney of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



